Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 01/05/2022. 
Claims 1-19 and 21-26 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 01/05/2022, has been entered. Claims 1, 10-12, and 18-19 have been amended. Claim 20 has been cancelled, and claims 21-26 have been newly entered. In light to Applicant’s amendments to the Claims, the 112(b) rejections have been overcome.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/987,081, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The application does not teach or suggest a browser extension for completing a transaction by presenting a user interface not native to the website to allow for a transaction with a third-party.

	The pending application claims further priority to Provisional Application 63/081,107 and is therefore given an effective filing date of 9/21/2020.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

Claims 1 - 19 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/365,516, hereinafter ‘516, in view of Harrell (as cited below).
‘516 teaches a transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website for acquisition of said at least one good, wherein said website is operated by a retailer via an ecommerce server system(“A transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a transaction that is not natively offered on said website for acquisition of said at least one good, wherein said website is operated by an operator of said website”), the transaction system comprising: a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions that, when executed by the processing unit (“a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions…executed by said processing unit”), cause the processing unit to: execute a web browser application, wherein said web browser application is configured to load a browser extension while said web browser application is navigated to said website (“execute a web browser application, wherein said web browser application is configured to load a browser extension while said web browser application is navigated to said website”); and execute said browser extension in response to said browser extension having been loaded by said web browser application (“execute said browser extension in response to said browser extension having been loaded by said web browser application,”), wherein said browser extension contains instructions that, when executed, cause said extension (“wherein said browser extension contains instructions that, when executed, cause said extension”) to: add a user interface element that is not native to said website to a page of said website (“add a user interface element that is not native to said website to a page of said website”); present a user interface that is not native to said website, wherein said user interface enables creation of said acquisition transaction between said user and a third party that is distinct from said retailer, wherein said acquisition transaction results in said user acquiring said at least 
‘516 does not explicitly teach 
Attorney Docket No. 18771.0003USU2initiating a purchase of said at least one good from said retailer without integration of said transaction system with said ecommerce server system, in response to said creation of said transaction by said user via said user interface presented by said browser extension. However, Harrell teaches initiating a purchase of said at least one good, in response to said creation of said transaction by said user via said user interface presented by said browser extension (Harrell: [0057] “The computer 702 and the mobile device 704 may each be configured to download and install the plugin or extension discussed above, so that the user may use a third party payment provider to perform checkout at an online merchant, even if the online merchant does not natively support the third party payment provider.” – [0044] “At this point, the user may check out on the page 320 to pay for the goods or services purchased. In this manner, the user has the power to pay with the third party payment provider, even though the online merchant BigMart does not natively support the third party payment provider.”).  
It would have been obvious to one of ordinary skill in the art to include in the transaction system, as taught by ‘516, the ability to initiate a purchase of said at least one good, in response to said creation of said transaction by said user via said user interface presented by said browser extension, as taught by Harrell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘516, to include the teachings of Harrell, in order to allow a consumer to have the power to choose a desired payment provider to pay for goods or services offered by an online merchant, even if the online merchant does not directly support the desired payment provider (Harrell [0002]).
This is a provisional non-statutory double patenting rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 12, 15-17, 21-23, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrell (US 20170278174 A1), hereinafter Harrell.
	
Regarding Claim 1, Harrell discloses a transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website for acquisition of said at least one good, wherein said website is operated by a retailer via an e-commerce server system (Harrell: “user 105 may utilize user device 110 to visit a merchant ' s web site provided by merchant server 140” [0013] – “a plugin that allows the user to use services offered by the third party payment provider on other web sites , even if the web sites do not natively support the services of the third party payment provider … The PayPal plugin allows you to pay with your PayPal account on any online merchant site , even if the merchant site does not natively support PayPal”[0032] – The variety or type of acquisition transaction not natively offered is paying by Paypal.), the transaction system comprising: 
a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions that, when executed by the processing unit (Harrell: [0014] “User device 110, merchant server 140, payment provider server 170, acquirer host 165, issuer host 168, and payment network 172 may each include one or more electronic processors, electronic memories, and other 
execute a web browser application (Harrell: [0016] “User device 110 may include one or more browser applications 115 which may be used, for example, to provide a convenient interface to permit user 105 to browse information available over network 160. … browser application 115 may be implemented as a web browser configured to view information available over the Internet, such as a user account for online shopping and/or merchant sites for viewing and purchasing goods and services.” – [0033] “the user has shopped electronically at a web site of an example merchant “BigMart.””),
wherein said web browser application is configured to load a browser extension while said web browser application is navigated to said website (Harrell: [0029] “the third party payment provider offers an interactive web component 210 to be downloaded and installed by a user of the electronic device” – [0031] “the interactive web component 210 may include an “extension” (also commonly referred to as an "add-on"). An example extension may be a web browser extension, which can add additional materials to the browser user interface or perform additional processing to a web page. Whereas a plugin affects a web page in which it is embedded, an extension can affect the web browser itself. Of course, an extension can be configured to perform tasks that the plugin is capable of performing.” – Examiner notes with further reference to [0047], [0057], and [0069] that the steps of Harrell may be implemented by a plug-in or a browser extension.); and 
execute said browser extension in response to said browser extension having been loaded by said web browser application (Harrell: [0057] “The computer 702 and the mobile device 704 may each be configured to download and install the plugin or extension discussed above, so that the user may use a third party payment provider to perform checkout at an online merchant, even if the online merchant does not natively support the third party payment provider.”), wherein said browser extension contains instructions that, when executed, cause said extension to: 
add a user interface element that is not native to said website to a page of said website (Harrell: [0038] “if the interactive component 210 determines that the checkout page 320 does not natively support the third party payment provider, it may display a page 350 as shown in FIG. 6. The page 350 may be a separate browser window, a separate browser tab, or a separate screen (within an app) from the checkout See also Figure 4.); 
present a user interface that is not native to said website, wherein said user interface enables creation of said acquisition transaction between said user and a third party that is distinct from said retailer, wherein said acquisition transaction results in said user acquiring said at least one good (Harrell: [0038] “The page 350 may direct the user to the web site of the third party payment provider, for example http://paypal.com. The page 350 allows the user to authenticate himself/herself to gain access to his/her account with the third party payment provider. For example, the page 350 may contain a username field 360 and a password field 361.” – [0039] “upon entering a correct combination of username and password in the fields 360-361 , the user is logged into the account with the third party payment provider, as shown in a page 370. The page 370 offers the user access to his/her account … The user may select any one of these funding instruments to pay for his/her purchases made with BigMart. … After selecting a desired funding instrument and shipping address, the user may click on the “Pay” button to continue.” – [0043] “after the user decides to proceed after selecting the desired funding instrument and address…the user is taken by to the online checkout page 320. The interactive component 210 automatically populates the fields 330 - 332 on the checkout page 320 of the online merchant BigMart.” – [0044] “At this point, the user may check out on the page 320 to pay for the goods or services purchased. In this manner, the user has the power to pay with the third party payment provider, even though the online merchant BigMart does not natively support the third party payment provider.” – User acquisition of the purchased product is further supported by [0039], which discusses a shipping address at which the user will physically receive the purchase.), and 
wherein said presentation of said user interface is performed in response to said user interacting with said user interface element (Harrell: [0036] “The user may click on the interactive component 210 (or engage with it in other ways such as tapping, pressing, or holding down the interactive component 210” – 
initiate a purchase of said at least one good from said retailer without integration of said transaction system with said e-commerce server system, in response to said creation of said transaction by said user via said user interface presented by said browser extension (Harrell: [0044] “At this point, the user may check out on the page 320 to pay for the goods or services purchased. In this manner, the user has the power to pay with the third party payment provider, even though the online merchant BigMart does not natively support the third party payment provider.” – With further reference to [0032], the plugin is associated with a user’s browser, not the merchant website, and functions even when the merchant does not support the payment method.).  

Regarding Claim 4¸ Harrell discloses the transaction system of claim 1, wherein said user interface element comprises a button (Harrell: [0037] “In response to the user clicking on the interactive component 210, the interactive component 210 is activated.  … the user may log into his / her account with the third party payment provider (e.g., by clicking on the “PayPal” button) to pay for the goods or services purchased at BigMart.”).

Regarding Claim 5¸ Harrell discloses the transaction system of claim 4, wherein said page of said website comprises a shopping cart page (Harrell: [0033] “FIG. 3 illustrates the virtual shopping cart containing the goods or services that the user intends to buy from BigMart.” – [0034] “the user is now presented with a checkout screen or checkout page 320 of BigMart.” – See also Figures 4-8; which illustrate that the checkout page/ shopping cart is labeled “bigmart.com/cart”).  

Regarding Claim 6¸ Harrell discloses the transaction system of claim 1, wherein said at least one good comprises a service (Harrell: [0022] “payment provider server 170 may include one or more payment applications 

Regarding Claim 7¸ Harrell discloses the transaction system of claim 1, wherein said initiation of said purchase of said at least one good comprises said browser extension communicating with a computing system that is remote from said computing device, to request said remote computing system to conduct said purchase of said at least one good (Harrell: [0055] “these steps may be performed by one or more electronic processors of a system that is located remotely from the electronic device” – [0021] “Checkout application 155 may be configured to accept payment information from or on behalf of user 105 through payment provider server 170 over network 160.” – [0026] “A network of communication devices, servers, and the like also may be established to relay payment related information among the different parties of a payment transaction.”).  

Regarding Claim 8¸ Harrell discloses the transaction system of claim 7, wherein said purchase of said at least one good is conducted by said computing system via said website (Harrell: [0043] “The interactive component 210 automatically populates the fields 330 - 332 on the checkout page 320 of the online merchant BigMart. The fields 330 - 332 are populated with the user’s account information retrieved in FIG. 7. …these fields correspond to the user account information retrieved from the third party payment provider previously” – [0044] “At this point, the user may check out on the page 320 to pay for the goods or services purchased. In this manner, the user has the power to pay with the third party payment provider, even though the online merchant BigMart does not natively support the third party payment provider.”).  

Regarding Claim 9¸ Harrell discloses the transaction system of claim 8, wherein said computing system comprises a plurality of computers (Harrell: [0026] “A network of communication devices, servers, and the like also may be established to relay payment related information among the different parties of a payment transaction.”).  

	Regarding claims 12, and 15-17, the limitations of method claims 12, and 15-17 are closely parallel to the limitations of system claims 1, and 6-8, respectively, and are rejected on the same basis.
	
Regarding Claim 21¸Harrell discloses a transaction system for permitting a user of said transaction system to acquire at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website, wherein said website is operated by a retailer via an e-commerce server system (Harrell: “user 105 may utilize user device 110 to visit a merchant ' s web site provided by merchant server 140” [0013] – “a plugin that allows the user to use services offered by the third party payment provider on other web sites , even if the web sites do not natively support the services of the third party payment provider … The PayPal plugin allows you to pay with your PayPal account on any online merchant site , even if the merchant site does not natively support PayPal”[0032] – The variety or type of acquisition transaction not natively offered is paying by Paypal.), 
wherein said website and said e-commerce server system are arranged to receive forms of informational inputs from an individual and to generate forms of informational outputs to said individual to transact an e-commerce sale of said at least one good to said individual (Harrison: “The first display area displays a plurality of fields of an online merchant checkout page . In some embodiments , at least one of the fields comprises a payment information field , for example a field where a user can enter a credit card number to pay for the user ' s purchases at the online merchant checkout page .” [0046]), the transaction system comprising: 
a backend server system ;a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions (Harrison: “The system 100 may include a user device 110 , a merchant server 140 , a payment provider server 170 ,” [0013] – “Payment provider server 170 may be maintained , for example , by an online payment service provider which may provide payment between user 105 and the operator of merchant server 140” [0022] – “User device 110 , merchant server 140 , payment provider server 170 , acquirer host 165 , issuer host 168 , and payment network 172 may each include one or more elec tronic processors , electronic memories , and other appropri ate electronic components for executing instructions such as program code and / or data stored on one or more computer readable mediums to implement the various applications” [0014]) that, when executed by the processing unit, cause the processing unit to: 
execute a web browser application and browser extension, wherein said browser extension contains instructions (Harrell: [0016] “User device 110 may include one or more browser applications 115 which may be used, for example, to provide a convenient interface to permit user 105 to browse information available over network 160. … browser application 115 may be implemented as a web browser configured to view information Examiner notes with further reference to [0047], [0057], and [0069] that the steps of Harrell may be implemented by a plug-in or a browser extension.) that, when executed, cause said extension to: 
communicate with said backend server system;  present a user interface that is not native to said website during a period of time while said web browser application is navigated to said website, wherein said user interface enables creation of said acquisition transaction (Harrison: “Payment provider server 170 may be maintained , for example , by an online payment service provider which may provide payment between user 105 and the operator of merchant server 140” [0022] - [0038] “if the interactive component 210 determines that the checkout page 320 does not natively support the third party payment provider, it may display a page 350 as shown in FIG. 6. The page 350 may be a separate browser window, a separate browser tab, or a separate screen (within an app) from the checkout screen 320. In some embodiments, the page 350 may be a window that "slides up or down” over the checkout page 320. In other words, the page 350 may be temporarily overlying the checkout page 320.” – [0036] “The icon and the interactive component 210 may be referred to interchangeably hereinafter. The user may click on the interactive component 210 (or engage with it in other ways such as tapping, pressing, or holding down the interactive component 210, with either a finger, a stylus, or a mouse) to trigger the payment flow using the third party payment provider.” –See also Figure 4.); and 
initiate a purchase of said at least one good from said retailer, without use of inputs or outputs other than those of said forms (Harrison: [0039] “upon entering a correct combination of username and password in the fields 360-361 , the user is logged into the account with the third party payment provider, as shown in a page 370. The page 370 offers the user access to his/her account … The user may select any one of these funding instruments to pay for his/her purchases made with BigMart. … After selecting a desired funding instrument and shipping address, 

Regarding Claim 22, Harrell teaches a transaction system for permitting a user of said transaction system to create an acquisition transaction pertaining to at least one good marketed for sale on a website  via a variety of acquisition transaction that is not natively offered on said website (Harrell: “user 105 may utilize user device 110 to visit a merchant ' s web site provided by merchant server 140” [0013] – “a plugin that allows the user to use services offered by the third party payment provider on other web sites , even if the web sites do not natively support the services of the third party payment provider … The PayPal plugin allows you to pay with your PayPal account on any online merchant site , even if the merchant site does not natively support PayPal”[0032]), the transaction system comprising: 
a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions that, when executed by the processing unit (Harrison: “The system 100 may include a user device 110 , a merchant server 140 , a payment provider server 170 ,” [0013] – “Payment provider server 170 may be maintained , for example , by an online payment service provider which may provide payment between user 105 and the operator of merchant server 140” [0022] – “User device 110 , merchant server 140 , payment provider server 170 , acquirer host 165 , issuer host 168 , and payment network 172 may each include one or more electronic processors , electronic memories , and other appropriate electronic components for executing instructions such as program code and / or data stored on one or more computer readable mediums to implement the various applications” [0014]), cause the processing unit to: 
execute a web browser application and browser extension, wherein said browser extension contains instructions (Harrell: [0016] “User device 110 may include one or more browser applications 115 which may be used, for example, to provide a convenient interface to permit user 105 to browse information available over network 160. … browser application 115 may be implemented as a web browser configured to view information Examiner notes with further reference to [0047], [0057], and [0069] that the steps of Harrell may be implemented by a plug-in or a browser extension.) that, when executed, cause said extension to: 
identify a universal resource locator to which said browser application is navigated; employ a scraping procedure to scrape data from said website, wherein said scraping procedure is determined by said identified universal resource locator (Harrison: “the method 600 may include a step of identifying a merchant that provided the online merchant checkout page” [0056] – “A further advantage is that the third party payment provider may use the plugin ( or extension ) as an investigative tool to easily identify which online merchants do not natively support the third party payment provider's services yet .” [0069] – “The interactive component 210 automatically populates the fields 330 - 332 on the checkout page 320 of the online merchant BigMart . The fields 330 - 332 are populated with the user ' s account information retrieved in FIG . 7 . The automatic population of the fields 330 - 332 means that the user does not need to manually type in the information . The automatic population may involve the interactive component 210 electronically examining the computer code for the checkout page 320 to determine what fields need to be filled , and how these fields correspond to the user account information retrieved from the third party payment provider … a regex pattern matching technique may be employed to complete this step” [0043] – This is understood to be a scraping analysis of the webpage interface.); and 
present a user interface that is not native to said website during a period of time while said web browser application is navigated to said website, wherein said user interface presents at least a portion of said scraped data to enable creation of said acquisition transaction (Harrison:  [0038] “if the interactive component 210 determines that the checkout page 320 does not natively support the third party payment provider, it may display a page 350 as shown in FIG. 6. The page 350 may be a separate browser window, a separate browser tab, or a separate screen See also Figure 4.).  

Regarding Claim 23, Harrell teaches a transaction system for permitting a user of said transaction system to create an acquisition transaction pertaining to at least one good marketed for sale on a website via a variety of acquisition transaction that is not natively offered on said website (Harrell: “user 105 may utilize user device 110 to visit a merchant ' s web site provided by merchant server 140” [0013] – “a plugin that allows the user to use services offered by the third party payment provider on other web sites , even if the web sites do not natively support the services of the third party payment provider … The PayPal plugin allows you to pay with your PayPal account on any online merchant site , even if the merchant site does not natively support PayPal”[0032] – The variety or type of acquisition transaction not natively offered is paying by Paypal.),  
wherein said website is arranged to permit addition of said good to a shopping cart via user selection of an add-to-cart button associated with said good (Harrison: “FIG . 3 illustrates the virtual shopping cart containing the goods or services that the user intends to buy from BigMart .” [0033] – “user 105 may interact with marketplace application 150 through browser applications over network 160 in order to view various products , food items , or services identified in data base 145 .” [0020] – See also [0013] It is recognized that the merchant website must present a means for adding items to the cart, insofar as a user may browse/search for said items and then purchase those items once they are in the cart.), the transaction system comprising: 
a computing device including a processing unit and a memory communicably connected with and readable by said processing unit, said memory containing instructions that, when executed by the processing unit (Harrell: [0014] “User device 110, merchant server 140, payment provider server 170, acquirer host 165, issuer host 168, and payment network 172 may each include one or more electronic processors, electronic memories, and other appropriate electronic components for executing instructions such as program code and/or data stored on one or 
execute a web browser application and browser extension, wherein said browser extension contains instructions (Harrell: [0016] “User device 110 may include one or more browser applications 115 which may be used, for example, to provide a convenient interface to permit user 105 to browse information available over network 160. … browser application 115 may be implemented as a web browser configured to view information available over the Internet, such as a user account for online shopping and/or merchant sites for viewing and purchasing goods and services.” – [0033] “the user has shopped electronically at a web site of an example merchant “BigMart.”” – [0029] “the third party payment provider offers an interactive web component 210 to be downloaded and installed by a user of the electronic device” – [0031] “the interactive web component 210 may include an “extension” (also commonly referred to as an "add-on"). An example extension may be a web browser extension, which can add additional materials to the browser user interface or perform additional processing to a web page. Whereas a plugin affects a web page in which it is embedded, an extension can affect the web browser itself. Of course, an extension can be configured to perform tasks that the plugin is capable of performing.” – Examiner notes with further reference to [0047], [0057], and [0069] that the steps of Harrell may be implemented by a plug-in or a browser extension.) that, when executed, cause said extension to: 7U.S. Patent Application Serial No. 17/196,365 Reply to Office Action of October 5, 2021 
detect selection of said add-to-cart button (Harrison: “FIG . 3 illustrates the virtual shopping cart containing the goods or services that the user intends to buy from BigMart .” [0033] – “user 105 may interact with marketplace application 150 through browser applications over network 160 in order to view various products , food items , or services identified in data base 145 .” [0020] – It is recognized that detection of the checkout is an indication of items having been added to the cart.);
scrape data from said website in response to detection of selection of said add-to cart button; save said scraped data in local memory (Harrison:  “A further advantage is that the third party payment provider may use the plugin ( or extension ) as an investigative tool to easily identify which online merchants do not natively support the third party payment provider's services yet .” [0069] – “The interactive component 210 automatically populates the fields 330 - 332 on the checkout page 320 of the online merchant BigMart . The fields 330 - 332 are populated with the user ' s account information retrieved in FIG . 7 . The automatic population of the fields 330 - 332 means that the user does not need to manually type in the information . The automatic population may involve the interactive  a regex pattern matching technique may be employed to complete this step” [0043] – This is understood to be a scraping analysis of the webpage interface. It is recognized that the scraping of the checkout page is necessarily subsequent to the adding of items to the cart.  – [0014] “User device 110, merchant server 140, payment provider server 170, acquirer host 165, issuer host 168, and payment network 172 may each include one or more electronic processors, electronic memories, and other appropriate electronic components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein.”); and 
present a user interface that is not native to said website during a period of time while said web browser application is navigated to said website, wherein said user interface presents at least a portion of said scraped data and enables creation of said acquisition transaction (Harrison:  [0038] “if the interactive component 210 determines that the checkout page 320 does not natively support the third party payment provider, it may display a page 350 as shown in FIG. 6. The page 350 may be a separate browser window, a separate browser tab, or a separate screen (within an app) from the checkout screen 320. In some embodiments, the page 350 may be a window that "slides up or down” over the checkout page 320. In other words, the page 350 may be temporarily overlying the checkout page 320.” – [0036] “The icon and the interactive component 210 may be referred to interchangeably hereinafter. The user may click on the interactive component 210 (or engage with it in other ways such as tapping, pressing, or holding down the interactive component 210, with either a finger, a stylus, or a mouse) to trigger the payment flow using the third party payment provider.” –See also Figure 4.).

Regarding Claim 26, the limitations of claim 26 are closely parallel to the limitations of claim 23 and are rejected on the same basis.

Regarding claims 24-26, the limitations of claims 24-26 are closely parallel to the limitations of claims 21-23 and are rejected on the same basis.

	
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 13-14are rejected under 35 U.S.C. 103 as being unpatentable over Harrell, in view of Bhatia et al (US 20180349283 A1), hereinafter Bhatia.
	
	Regarding Claim 2¸Harrell teaches the transaction system of claim 1, but does not specifically teach that said browser extension comprises a manifest file and a script file.  
	However, Bhatia teaches a system for rendering overlays on a webpage (Bhatia: Abstract) by a browser extension (Bhatia: [0027]), including that said browser extension comprises a manifest file and a script file (Bhatia: [0027] “a manifest file in the browser extension can instruct the browser whenever a webpage loads, to inject the content script into the webpage”).
This known technique is applicable to the system of Harrell as they share characteristics and capabilities, namely they are directed to browser extensions for overlaying/injecting content.  
It would have been recognized that applying the known technique of a browser extension comprising a manifest file and a script file, as taught by Bhatia, to the teachings of Harrell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including that a browser extension comprises a manifest file and a script file, as taught by Bhatia into the system of Harrell would have been recognized by those of ordinary skill in the art as resulting in an improved ability for content to be injected into a webpage using a browser extension (Bhatia: [0032]).

Regarding Claim 3, Harrell/Bhatia teach the transaction system of claim 2, wherein said manifest file contains data that, when interpreted by said web browser application, causes said web browser application to load said script file in response to said web browser application having been navigated to said website (Bhatia: [0027] “every time the browser (e.g., Chrome) starts, a manifest file in the browser extension can instruct the browser whenever a webpage loads, to inject the content script into the webpage, so that the context of the webpage can be accessed.” – [0043] “The solution injects a scripting layer into a web browser”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Harrell with Bhatia for the reasons identified above with respect to claim 2. 

	Regarding Claims 13-14, the limitations of method claims 13-14 are closely parallel to the limitations of system claims 2-3, and are rejected on the same basis.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell, in view of Bernstein et al (US 10282778 B1), hereinafter Bernstein.

Regarding claim 10, Harrell teaches the transaction system of claim 1, but does not teach that said acquisition transaction comprises a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted by said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction.
However, Bernstein teaches systems and methods for providing rent-to-own transactions to customers (Bernstein: Abstract) executed as an extension on a browser (Bernstein: Col. 36, lines 10-11), including that the transaction comprises a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted in the name of said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction (Bernstein: Col. 3, line 65 – Col. 4, line 1 “the term “rent-to-own” (RTO) … refers to a rental agreement or a lease agreement. Rent-to-own is also 
It would have been recognized that applying the known technique of the transaction comprising a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted in the name of said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction, as taught by Bernstein, to the teachings of Harrell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including that the transaction comprises a lease-to- own transaction offered to said user by a lease-to-own company, wherein said purchase of said at least one good is conducted in the name of said lease-to-own company so that said lease-to- own company becomes an owner of said at least one good as a result of said purchase, and wherein said lease-to-own company leases said at least one good to said user pursuant to said transaction, as taught by Bernstein, into the system of Harrell would have been recognized by those of ordinary skill in the art as resulting in an improved ability to make online transactions more accessible and efficient to customers (Bernstein: Col. 1, lines 58-59), particularly allowing a non-creditworthy consumer to lease or rent products (Bernstein: Col. 9, lines 22-23).

Regarding claim 11, Harrell teaches the transaction system of claim 1, but does not teach that said acquisition transaction is subject to terms, and wherein said terms are presented to said user via said user interface presented by said browser extension. However, Bernstein teaches systems and methods for providing rent-to-own transactions to customers (Bernstein: Abstract) executed as an extension on a browser (Bernstein: Col. 36, lines 10-11), including that said transaction is subject to terms, and wherein said terms are presented to said user via said user 
It would have been recognized that applying the known technique of said transaction being subject to terms, and wherein said terms are presented to said user via said user interface presented by said browser extension, as taught by Bernstein, to the teachings of Harrell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including said transaction is subject to terms, and wherein said terms are presented to said user via said user interface presented by said browser extension, as taught by Bernstein, into the system of Harrell would have been recognized by those of ordinary skill in the art as resulting in an improved ability to make online transactions more accessible and efficient to customers (Bernstein: Col. 1, lines 58-59), particularly allowing a non-creditworthy consumer to lease or rent products (Bernstein: Col. 9, lines 22-23).

Regarding Claim 18, the limitations of method claim 18 are closely parallel to the limitations of Claim 10, and are rejected on the same basis.

Regarding Claim 19, Harrell teaches the method of claim 12, but does not teach that said creation of said transaction requires information pertaining to said at least one good, and wherein said information is extracted from said website by said browser extension via a scraping operation.
However, Bernstein teaches systems and methods for providing rent-to-own transactions to customers (Bernstein: Abstract) executed as an extension on a browser (Bernstein: Col. 36, lines 10-11), including that said creation of said transaction requires information pertaining to said at least one good, and wherein said information is extracted from said website by said browser extension via a scraping operation (Bernstein: Col. 11, lines 13-16: “RTO management application 36...may scrape or crawl a website …to obtain goods data.” – Col. 7, lines 34-36: 
It would have been recognized that applying the known technique of said creation of said transaction requiring information pertaining to said at least one good, and said information being extracted from said website by said browser extension via a scraping operation, as taught by Bernstein, to the teachings of Harrell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including said creation of said transaction requires information pertaining to said at least one good, and said information is extracted from said website by said browser extension via a scraping operation, as taught by Bernstein, into the system of Harrell would have been recognized by those of ordinary skill in the art as resulting in an improved ability to make online transactions more accessible and efficient to customers (Bernstein: Col. 1, lines 58-59).

Response to Arguments 
	Applicant’s arguments filed 01/05/2022 have been fully considered but are not persuasive.

Claim Rejection – Non-statutory Double Patenting
	Applicant argues that the claims are not taught by Harrell as addressed in the above rejection, specifically arguing that Harrell’s teachings do not include the initiation of a purchase, and rather only teach the ability to “fill in at least one field of an online checkout page with tokenized information,” and that, with reference to Figure 9, Harrell does not teach the initiation of the purchase itself, instead “leav[es] initiation of the purchase up to the user.”
	Examiner respectfully disagrees. With reference to the rejection above, Harrell teaches the facilitation of checkout/ transactions by providing payment information population into the website in such a way that the PayPal system facilitates the payment for the purchase transaction. While Harrell does not teach, for instance, the clicking of a checkout-button, it is recognized that the system’s populating the website with information and facilitating payment thereafter constitutes initiation of the purchase.

Prior Art Rejections – 35 USC §§ 102 & 103

Examiner respectfully disagrees. Harrel discloses a browser extension which allows for a user to arrange a payment on a retailer’s website when the PayPal payment method is not natively offered, with the PayPal system being operated only through the browser and without integration with the server system of the retailer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684